 342DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDCharles Carter, Carson Goff, Charles Presswood, Vernon Ridner, James Thomas,and Augustus Watson. It is further found that by these layoffs and by its failure andrefusal to reinstate said employees, the Respondent discriminated in respect to hireand tenure of employment of employees, discouraged membership in the Union, andinterfered with, restrained, and coerced employees in the exercise of rights guaranteedin Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in, connection with itsoperations described in section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom, and take certain affirmativeand remedial action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Matthew Heeger, ClarenceBuck,CharlesCarter,Carson Goff, Charles Presswood, Vernon Ridner, JamesThomas, and Augustus Watson immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniority or other rightsor privileges, and make them whole for any wage losses incurred as a result of thediscrimination against them, in accordance with the Board's usual remedial policies.Whether the eight employees would be presently employed if the Respondent hadfollowed nondiscriminatory reduction-in-force policies, and if not for how longthey would have continued to be employed by the Respondent nondiscriminatorily,are questions to be determined at the compliance stage of proceedings-if the partiesare unable to reach agreement thereon.SeeJ.S. Brown, et at.,115 NLRB 594; cf.East Texas Steel Castings Company, Inc.,116 NLRB 1336. Provision is made forthe reinstatement of Ridner because it is not clear whether his rehiring includedrestoration of all his rights and privileges.Upon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local No. 183, International Association of Sheet Metal Workers, AFL-CIO,isa labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of the em-ployees named above, and discouraging membership in a labor organization, theRespondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent did not engage in surveillance of the union meeting ofJanuary 23, 1956.(Recommendations omitted from publication.]Warehouse&DistributionWorkers' Union Local207 of the In-ternational Longshoremen's and Warehousemen's UnionandMitchell PierceWaterwayTerminals CorporationandMitchellPierce.CasesNos. 15-CB-160 and 15-CA-888. June26,1957DECISION AND ORDEROn October 8, 1956, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding finding that the118 NLRB No. 52. WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 2.07 343Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Rodgers].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case sand hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent consistent herewith.The Trial Examiner found that the Respondent Company did notviolate Section 8 (a) (3) and (1) of the Act by denying employment atthe Galvez Street wharf to Mitchell Pierce, the Charging Party, and9 other employees named in the complaint, and that the RespondentUnion did not violate Section 8 (b) (2) and (1) (A) of the Act bycausing the Company to deny such employment. In so doing, theTrial Examiner found that the reason the Union opposed the employ-ment of the Harahan employees was not their previous refusal to joinin the Union's strike against the Company but rather the Company'sfailure to comply with its alleged contractual obligation to notifyemployees who had seniority at the Galvez Street wharf of the exist-ence of work opportunities there.He therefore concluded that thedenial of employment was not such discrimination which encouragedunion membership within the meaning of the Act.As the evidencepersuades us that the employees in question were not hired by theCompany at the demand of the Union because of their prior refusalto support the Union's strike, we find, in disagreement with the TrialExaminer, that the Company and the Union respectively violated Sec-tion 8 (a) (3) and (1) and Section 8 (b) (2) and (1) (A) of the Act.It is undisputed that the Respondent Union, which was the bargain-ing representative of the Respondent Company's employees at theGalvez Street wharf, had a dispute with the Company over the use ofcertain pallets and called the Galvez Street employees out on strike.To make this strike more effective, the Union, which also `representedthe Company's employees at its Harahan warehouse, requested theHarahan employees to join in the walkout.'This they refused toIContraryto the Trial Examiner's assertion,there is no testimony in the record denyingthat Union President Nelson requested the Harahan employeestowalk outin sympathywith the Galvez Street employees.General Counsel'switnesses Mitchell Pierce,EdwardThigpen, and HenryBryant testified that Nelson made such request. Sheppard,the Re-spondent Union's committeeman,testified in effect that he did not participate in the con- 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo.2About 2 weeks later, the strike ended and the Galvez Street em-ployees returned to work. To assist in cleaning up the accumulation ofwork that resulted from the strike, the Company assigned the 10Harahan employees involved herein to work temporarily at the GalvezStreet wharf.On November 30 these employees reported at the shape-up and were denied employment because of the Union's objection, al-though jobs were concededly available.3No reason was given a the timeby the Union for its objection other than the men would not work withthe Harahan employees, and no questions were asked by the Company.Although the Union's explanation given at the hearing for its opposi-tion to the employment of Harahan employees is not too clear, itseems to rely on its interpretation of its contract with the Companythat no Harahan employees could be hired unless the Company firstgave notice of job openings to all employees appearing on the senioritylist for the Galvez Street operation, even though they had not appearedat any shapeup in a year or more. The Company, on the other hand,states that it yielded to the Union's demands only to avoid anotherstrike.In our opinion, the evidence convincingly establishes that theUnion's asserted reason for the discrimination against the Harahanemployees is a mere pretext for its true motivation, which was topenalize these employees for exercising their statutory right to re-frain from supporting the Union's strike at Galvez Street wharf.Not only does there appear to be no reasonable basis in the contractfor the Union's ostensible interpretation of the notice requirement,'but actually the custom and practice of hiring at the time of theincident was to the contrary.The record discloses that before No-vember 30, Harahan employees were eligible for employment at theGalvez Street wharf and were in fact hired after Galvez Street em-ployees who appeared for jobs were first hired.However, there neverwas any additional requirement to the hiring of Harahan employeesthat Galvez Street employees who did not appear at the shapeup firstversation between Nelson and Brown(union vice president and committeeman) on theone hand and the Harahan employees on the other. Brown denied that he had asked theemployees to go out on"strike"maintaining that there had been no"strike",at GalvezStreet but simply a "labor dispute."Brown testified that he did not remember if Nelsonhad asked the employees to do anything.Nelson, although present at the hearing, didnot testify.9Contrary to the Trial Examiner's finding, the fact that the Union did not insist onthe Harahan employees joining the strike, after its efforts to persuade them to join thestrike failed, does not necessarily establish that the Union approved the decision of theHarahan employees or that the Union did not thereafter take retaliatory.measures againstthem for the uncooperative conduct.3It is undisputed that Blanchard,the Company's foreman at Galvez Street,instructedthe Company's timekeeper to hire all employees who appeared at the shapeup on No-vember 30.4 Section 3 (b) of article IV of the contract reads simply that : "When for any reason,the working force shall be increased, the employees shall be returned to work in the orderof their seniority."There is no question that all Galvez Street employees who, in accord-ance with the established practice, appeared at the wharf on November 30 were employed. WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 345be given special notice.' Indeed, it is undisputed that the Unionapprised the Company for the first time that it considered it to be aviolation of their contract to hire Harahan employees without therequired notice 6 several days after the November 30 episode and onlyafter the Harahan employees had refused to participate in the GalvezStreet strike.That the absence of notice could not be the real reason for theUnion's opposition to the employment of the Harahan employees isalso indicated by the fact that after the Galvez Street employees werehired at the November 30 shapeup, the Union arbitrarily voiced itsobjection to the employment of all the Harahan employees, withouteven bothering to verify whether any of these Hara1 a.n employeesalso had Galvez Street seniority.Plainly, such employees, accordingto the Union's contention, would have qualified for employment evenin the absence of the required notice.Yet, it appears that at leastPierce,' Brandon, and Hicks, who were in the shapeup line for em-ployment on that day and had that Galvez Street seniority, werenevertheless denied jobs. In addition, the Union forced the Companyto discharge Pierce on December 7, after the Company had hired himin disregard of the Union's opposition.Significantly, while theUnion was objecting to the employment of Harahan men because ofalleged seniority questions, the Union made no objection to the em-ployment of new employees who had no seniority at either terminal.The true motive underlying the Union's opposition to the employ-ment of Harahan employees is plainly revealed in the conversationsbetween Herbert Thomas and union officials, which are not fully setforth in the Intermediate Report.Herbert Thomas was one of theHarahan employees on the shapeup line who was denied employmentbecause of the Union's objection.Thomas, a credited witness, testi-fied that shortly after the Harahan employees were refused employ-ment, he spoke to Union Vice President and Committeeman Lee5 The Trial Examiner is in error in stating that the Company's practice included noti-fication by letter.The record shows that the accepted practice of notifying employeesto report for work was to mark a bulletin board with the number of employees requiredfor the following day.However, it appears that the Company at times would contactsome employees by telephone and at other tunes would inform employees to spread theword among their friends that work was available.5It appears that the only dispute the Union had with the Company concerning senioritywas whether to adopt a companywide seniority system or continue the existing practice ofterminal seniority.Such discussions took place about October 25, 1955, with no changesbeing agreed upon. It is significant that the Union raised no question at that time withrespect to the hiring practices at the Galvez Street wharf.In a colloquy between the Trial Examiner and Union President Nelson, the latterstated that Pierce had seniority at Galvez Street wharf and was entitled to notice of jobopenings.The record also shows that following the Company's agreement with theUnion on December 13, written notice was sent to Pierce, among other employees. TheTrialExaminer's statement in the Intermediate Report that Pierce "apparently" hadtransferred his Galvez Street seniority to Harahan is thus inaccurate. In any event,there is certainly no explanation why Brandon and Hicks, who had the same Galvez Streetseniority as Herbert Thomas, were not hired on November 30. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown and informed him that he did not work during the Galvezstrike."Brown told Thomas that he and other union officials thoughtthat Thomas had worked during the strike and that this was the onlyreason he was not hired.Brown and Thomas then apprised theother union committeemen of the fact that Thomas had not workedduring the strike and asked their approval of Thomas' employmentatGalvez Street.All the committeemen were agreeable.9Thereupon Brown, accompanied by Thomas, informed the Company'sForeman Blanchard that a mistake was made and that Thomas couldbe employed.Thomas was told to report for work the next day,which he did, and was hired.It is clear from the foregoing that the Harahan employees weredenied work at Galvez Street solely because of their refusal tocooperate with the Union in its Galvez Street strike.The TrialExaminer's attempt to justify Thomas' hiring on the ground that hehad Galvez Street seniority and therefore was eligible for immediatework cannot be sustained by the record.Not only was no mentionmade of seniority in Thomas' conversations with the union officials,but it also leaves unexplained the Union's failure to permit the employ-ment of the other Harahan employees who, as indicated above, alsohad the same seniority at Galvez Street as did Herbert Thomas. Nordid the Union explain why it permitted the employment of newemployees without any seniority at all. In our opinion, the onlyreason for the disparity of treatment accorded Thomas and thataccorded the other Harahan men lay in the fact that Thomas did notwork during the strike whereas the others did.108 ellthough we find it unnecessary to disturb the Trial Examiner's credibility findingthat fierce and Bryant were mistaken in their testimony that union officials stated at thetime of the November 30 incident that theGalvezmen would not work with the Harahanmen because the Harahan men did not support their strike, it seems to be more thancoincidental that Herbert Thomas should try to get union clearance by informing themthat lie did not work during the strike.Moreover, a company interoffice memorandumfrom Superintendent Stumpf states that he had been able to establish "through the grape-vine that the reason for the Galvez Street employees' actions was due to the fact that theHarahan men refused to stop work during the time the Galvez Street men were on strike."Committeeman Sheppard gave testimony, which is not alluded to by the Trial Exam-iner,in which he admitted that lie had a conversation with Brown relative to Thomas'employment.He testified further that he agreed to Thomas' hiring because he believedthat Thomas had agreed from then on to abandon his Harahan seniority and transferto Galvez Street.Sheppard also held tothe opinion,contrary to the acceptedand cred-ited testimony of Thomas, that Thomas had not even appeared in the shapeup thatmorning amongtheHarahan men. Committeeman Brown, who also testified, did notcontradict Thomas' testimony.No other committeeman testified.10Further evidence of the Union's discriminatorymotive isrevealed in the uncontra-dicted testimony of Bryant, a Harahan employee, which is not alluded to in the Inter-mediate Report.He testified that he telephoned Union PresidentNelson and unioncommitteeman and steward, Earl Thomas, shortly after the events of -November 30 andasked them when thesituationat Galvez Street would be straightened out so that hecould go to work there ; that Nelson told him that lie did not know but added that "we[meaning theHarahan employees] wouldn't cooperate with the fellows" ; and that EarlThomasreplied that "we didn't walk out with themand didn'tcooperate with them inthe strike." WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 347Finally, if the reason for the Union's objection to the hiring ofHarahan employees was the lack of notice to Galvez Street employees,and not the Harahan employees' refusal to join in the Galvez Streetstrike, the Union has not explained its continued hostility to theHarahan men after the Company settled this matter with the Unionand sent out the required notices on December 13.Thus, when theCompany hired several Harahan men on December 14 to work at theGalvez Street wharf, the Union still refused to permit two GalvezStreet employees to operate lift machines for the Harahan men andwhen Harahan men were used to operate these machines the Unionprotested.In our opinion, this continued hostility to the Harahanemployees can only be attributable to the Harahan employees' priorrefusal to join in the Galvez Street strike.Section 7 of the Act guarantees employees the right to refrain fromassisting a labor organization in its strike or other concerted activi-ties.Therefore, by acceding to the Respondent Union's demandsto deny the 10 Harahan employees' employment at the Galvez Streetwharf and later to discharge one of them (Pierce) because they'refusedto support the Galvez Street strike, the Respondent Company dis-criminated against these employees to encourage membership in theUnion within the meaning of Section 8 (a) (3) of the Act." Con-trary to the Trial Examiner's opinion, the fact that the Company wasmotivated by economic considerations and not union animus does notnegate the inference that the necessary effect of the discriminationwas to encourage membership in the Union or excuse conduct whichinterferes with employees' statutory rights.12We also find that therespondent Union, by threatening work stoppages if they hired Hara-han employees, attempted to cause and actually did cause the Respond-ent Company to discriminate against them in violation of Section8 (b) (2) 13 of the Act. By reason of the foregoing conduct, we furtherfind that the respondent Company interfered with, restrained, andcoerced employees in violation of Section 8 (a) (1) of the Act andthe Respondent restrained and coerced employees in violation ofSection 8 (b) (1) (A) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents, as set forth above, which havebeen found to constitute unfair labor practices, occurring in connection11 It iswell settledthat discriminationto encourage union membership may resultwhether or not thediscriminateeis a memberof the union.Radio Officers' Union etc. v.N. L. R. B.,347 U. S. 17. Insofar as the TrialExaminer indicates a contrary view he isin error.12N. L. R. B. v. Hudson Alotor Car Company,128 F. 2d 528(C. A. 6).13 As it appearsthat Thomas was alsodiscriminatorily denied employment for 1 dayat least becausethe Union thought thathe had also refused to join the Galvez Streetstrike, the Union and the Company violated the Act withrespect to him, as well as tothe other Harahan employees. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the operations of the Respondent Company, described in theIntermediate Report, have a close, intimate,. and substantial relationto trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall require them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.We have found that the Respondent Company on November 30,1955, discriminatorily denied employment to the employees namedbelow 11 and, in addition, discriminatorily discharged Mitchell Pierceon December 7, 1955.We have also found that the Respondent Unionunlawfully caused such discrimination.However, such unlawfulconduct continued only until December 14, 1955.Accordingly, weshall order the Respondents jointly and severally to make the dis-criminatees whole for any loss of pay which they may have suffered byreason of the discrimination practiced against them by payment toeach of them of a sum of money equal to the amount each normallywould have earned as wages from November 30, 1955, to December 14,1955, both inclusive, less his net earnings 15 during this period.We shall further order the Respondent Union to cease and desistfrom in any other manner infringing upon employees' rights guaran-teed in Section 7 of the Act.We find that such an orderis neces-sary to satisfy the remedial objectives of the Act because the Respond-ent Union's unfair labor practices reveal an attitude of opposition tothe purposes of the Act.16However, since we are not persuaded bythe Respondent Company's past conduct that it is similarly disposedto interfere with the employees' rights, we shall simply order theRespondent Company to cease and desist from engaging in the unfairlabor practices found and any like or related conduct.CONCLUSIONS OF LAW1.Waterway Terminals Corporation, a Missouri corporation, isengaged in commerce within the meaning of Section 2 (6) and (7) ofthe Act.2.Warehouse & Distribution Workers' Union, Local 207 of theInternational Longshoremen's and Warehousemen's Union, is a labororganization within the meaning of Section 2 (5) of the Act.14These employees are : James Brandon, Jr., Henry Bra ant, Robert Lee Hicks, RobertLee Howard, Mitchell Pierce, Samuel Rowan, Dave Straughter, Jr., Edward Thigpen,Herbert R.Thomas, and Samson Williams.11Crossett Lumber Company,8 NLRB 440.1ON. L. R. B. v. Entwistle Manufacturing Company,120 F. 2d 532, 536 (C. A. 4). WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 3493.By discriminating against its Harahan employees to encouragemembership in the Respondent Union, the Respondent Company hasengaged, and is engaging, in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.4.By causing and attempting to cause Waterway Terminals Cor-poration to discriminate against employees in violation of Section 8(a) (3) of the Act, the Respondent Union has engaged in, and isengaging in, unfair labor practices within the meaning of Section 8(b) (2) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :1.TheRespondentWaterwayTerminalsCorporation,NewOrleans, Louisiana, its officers, agents, successors, and assigns, shall:(1)Cease and desist from :(a)Encouragingmembership inWarehouse& DistributionWorkers' Union, Local 207 of the International Longshoremen's andWarehousemen's Union, or in any other labor organization of itsemployees, by refusing to hire applicants for employment, or dis-charging employees or, in any other manner discriminating againstthem in regard to their hire or tenure of employment or any term orcondition of employment, except to the extent permitted by Section8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees or applicants for employment in the exerciseof their right to self-organization, to form, join, or assist labor or-ganizations, and to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such,rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a) (3) of the Act.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to determine the amount of back paydue under the terms of this Order. 350DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at its offices and places of business in New Orleans andHarahan, Louisiana, *copies of the notice attached hereto marked"Appendix A." 11Copies of said notice, to be furnished by the Re-gional Director for the Fifteenth Region, shall, after being dulysigned by the Respondent Company's representative, be posted by itimmediately upon receipt thereof, and maintained by it for at leastsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent Company to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order what stepsthis Respondent has taken to comply herewith.2.The Respondent,Warehouse & Distribution Workers' Union,Local 207 of the International Longshoremen's and Warehousemen'sUnion, its officers, representatives, agents, successors, and assigns, shall :(1) Cease and desist from :(a)Causing or attempting to cause the Respondent, WaterwayTerminals Corporation, to deny employment to any applicant foremployment, to discharge any employee, or otherwise to discriminateagainst them in violation of Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees of,or applicants for employment with, the Respondent, Waterway Ter-minals Corporation, or any other employer, in the exercise of theirrights guaranteed in Section 7 of the Act, except to the extent author-ized in Section 8 (a) (3) of the Act.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Notify the Respondent, Waterway Terminals Corporation, inwriting, that it has no objection to the hiring and employment bysaid Company of :James Brandon, Jr.Samuel RowanHenry BryantDave Straughter, Jr.Robert Lee HicksEdward ThigpenRobert Lee HowardHerbert R. ThomasMitchell PierceSamson Williamsand mail copies of such notice to the aforementioned persons.(b)Post at its offices and meeting halls in New Orleans and Hara-han, Louisiana, copies of the notice attached hereto marked "Ap-pendix B." 18Copies of said notice, to be furnished by the Regionalit In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and, Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."14 See footnote17, supra. WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 351Director for the Fifteenth Region, shall, after being duly signed bythe Respondent Union's representative, be posted by it immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, 'including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.3.The Respondent, Waterway Terminals Corporation, its officers,agents, successors, and assigns, and the Respondent,WarehouseDistributionWorkers' Union, Local 207 of the International Long-shoremen's and Warehousemen's Union, its officers, representatives,agents, successors, and assigns, shall jointly and severally make wholeJames Brandon, Jr., Henry Bryant, Robert Lee Hicks, Robert LeeHoward, Mitchell Pierce, Samuel Rowan, Dave Straughter, Jr.,-Edward Thigpen, Herbert R. Thomas, and Samson Williams, forany loss of pay they may have suffered because of the discriminationagainst them in the manner set forth in the section of this Decisionentitled "The Remedy."IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent Union threatenedemployees of Respondent, Waterway Terminals Corporation, withloss of employment, discriminatory conditions of employment andother reprisals in violation of Section 8 (b) (1) (A) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in Warehouse & Distri-butionWorkers' Union, Local 207 of the International Long-shoremen's andWarehousemen's Union, or in any other labororganization, by refusing to hire applicants for employment ordischarging employees or in any other manner discriminatingagainst them, in regard to their hire or tenure of employment orany term or condition of employment except to the extentpermitted by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees or applicants for employmentin the exercise of their right to self-organization, to form, join,or assist labor organizations and to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDaid or protection or to refrain from any or all of such activitiesexcept to the extent that such rights may be affected by anagreementrequiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL jointly and severally with Warehouse & DistributionWorkers' Union, Local 207 of the International Longshoremen'sand Warehousemen's Union make whole the persons named belowfor any loss of pay they may have suffered because of thediscrimination against them :James Brandon, Jr.Samuel RowanHenry BryantDave Straughter, Jr.Robert Lee HicksEdward ThigpenRobert Lee HowardHerbert R. ThomasMitchell PierceSamson WilliamsAll our employees are free to become, to remain, or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the-Act.WATERWAY TERMINALSCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF WAREHOUSE & DISTRIBUTION WORKERS'UNION, LOCAL 207 OF TIIE INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION AND TO ALL EMPLOYEES OR APPLICANTS FOREMPLOYMENTWITHWATERWAY TERMINALS CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Waterway TerminalsCorporation to deny employment to any applicant for employ-ment, or to discharge any employee, or otherwise to discriminateagainst them in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with,'Waterway Terminals Cor- WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 353poration in the exercise of their rights guaranteed in Section 7of the Act, except to the extent authorized in Section 8 (a) (3) ofthe Act.WE WILL notify Waterway Terminals Corporation in writingand furnish copies of such notification to the persons named belowthat we have no objection to their employment by said Company :James Brandon, Jr.Samuel RowanHenry BryantDave Straughter, Jr.Robert Lee HicksEdward ThigpenRobert Lee HowardHerbert R. ThomasMitchell PierceSamson WilliamsWE WILL jointly and severally with Waterway Terminals Cor-poration make whole the persons named below for any loss of paythey may have suffered because of the discrimination againstthem :James Brandon, Jr.Samuel RowanHenry BryantDave Straughter, Jr.Robert Lee HicksEdward ThigpenRobert Lee HowardHerbert R. ThomasMitchell PierceSamson WilliamsWAREHOUSE & DISTRIBUTION WORKERS' UNION,LOCAL 207 OF THE INTERNATIONAL LONGSHORE-MEN'S ANDWAREHOUSEMEN'S UNION7Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSSTATEMENT OF THE CASEUpon charges filed on December 1, 1955, and amended on April 23, 1956, byMitchell'Pierce,: an individual,againstWarehouse&DistributionWorkers' Union,Local. 207, of--the., Internationale Longshoremen's 'andWarehousemen's*Union, here-inafter called the Union or Respondent Union, and against Waterway TerminalsCorporation,hereinafter referred to as the Company or Respondent Company, theGeneral Counsel of the National Labor Relations Board,hereinafter respectivelyreferred to as the GeneralCounseland the Board,'issued its complaint datedApril 24,1956, against said Respondents alleging that Respondent Union had en-gaged in unfair labor practices affecting commerce within the meaning of Section 8(,b) (2) and 8(b) (1) (A) andthat Respondent Company had engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (3) and(1) and Section 2 (6) and(7) of the LaborManagement RelationsAct, 1947,1The term General Counsel specifically includes counsel appearing for theGeneralCounsel at the hearing.450553-58-vol. 118-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD61 Stat.136, herein calledthe Act.Copiesof the complaint,the various chargesand notice of hearing were duly served upon the Respondents.Respondents duly filed individual answers inwhich eachadmitted certain allega-tions of the complaint,but denied the commission of any unfair labor practices.Respondent Union's answer as originally filed did not comply with the Board'sRules and Regulations applying thereto.At the beginning of the hearing GeneralCounsel moved that, regarding the Respondent Union, "the allegations of the com-plaint be deemed to be admitted to be true in that there is no answer filed." TheTrial Examiner denied this motion, but conditioned the denial upon the Union'sprompt compliance with the Rules and Regulations relating to the filing of answers.The condition was promptly met.In substance the complaint alleged that from on or aboutNovember30, 1955,until about December15, 1955,Respondent Company failed and refused to employor work 10 named individuals upon the demand of Respondent Union that it refrainfrom hiring or working said individuals because of threatened work stoppages, slow-downs, and strikes if said individuals were hired because of Respondent Union'sknowledge and belief that said individuals"refrained from engaging in work stop-pages, strikes and other activities in behalf of Respondent Union and to encouragemembership and activities in behalf of Respondent Union."Pursuant to notice,the hearing was held on July 26 and27, 1956,in New Orleans,Louisiana,before the Trial Examiner.All parties were represented at the hearingand were given full opportunity to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.At the conclusion of the hearing theparties argued orally and were advised of their right to filebriefs,proposed findingsof fact, and conclusions of law, or both.Briefs have been received from RespondentCompany andthe GeneralCounsel.Upon the record in the case,and upon observation of the demeanor of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT COMPANYWaterway Terminals Corporation, a Missouri corporation with its principal officein St. Louis, Missouri, is now, and at all times material herein has been, engaged inthe performance of stevedoring and terminal operations in the State of Louisiana atthe port of New Orleans, Louisiana, and at Harahan, Louisiana.During the year ending December 31, 1955, which period is representative of alltimes material herein, Respondent Company received in excess of $500,000 for steve-doring and terminals services performed for various steamship companies, railroads,and other instrumentalities of interstate and foreign commerce, approximately 90percent of which services consisted of loading,unloading,or storing goods movingin interstate or foreign commerce.The Trial Examiner finds that the Respondent Company is engaged in commercewithin the meaning of the Act.II.THE RESPONDENT LABOR ORGANIZATION INVOLVEDWarehouse & Distribution Workers' Union, Local 207 of the International Long-shoremen's andWarehousemen's Union, is a labor organization admitting tomembership employees of the Respondent Company.III.THE UNFAIR LABOR PRACTICESA. The factsAt all times here involved Respondent Company was engaged in three operationsin the vicinity of New Orleans. Its main operation was stevedoring at the GalvezStreet wharf in the city of New Orleans.At Harahan, approximately 13 milesdistance from the Galvez operation,the Company was engaged in operating a ware-house under contract with General Services Administration. It also maintainedan operation known in this record as the Cotton Warehouse.At least at its GalvezStreet and Harahan operations the Company recognized the Union as the representa-tive of its employees.The relation between the parties at Galvez Street was coveredby an extensive labor agreement while the Harahan operation continued under anoral agreement as the signing of a written contract has been delayed by mutualconsent although there had been some negotiations regarding these operations as WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 355late as October 25, 1955.By letter dated November 23, 1955,2 the Union hadnotified the Company that the "present Union Committee"consisted of Peter Shep-pard, Jr., Earl Thomas, Lee Brown, Nick Vidros, Arcenia Jackson, and MitchellPierce.3At both Galvez Street and Harahan the Company hired the employees necessaryfor the day's operations from those employees who appeared each morning seekingwork in accordance with their agreed-upon seniority.At Galvez Street, for in-stance, the Company each evening wrote on its blackboard the number of menin each labor category it would need the following day. The following morning themen would appear, shapeup, align themselves in order of their seniority, walk upsome steps past the timekeeper's window, announce his number which the time-keeper would thereupon note in his time book and thus be hired for each day'swork.When the desired number of employees had filed past the window, thetimekeeper would quit hiring and those remaining in the line would not be em-ployed for that day.'On those days when the men holding seniority rights atGalvez Street had all been hired and the Company still desired more employees, itwould hire any new men who might have been in the shapeup.When the Com-pany knew ahead of time that it would require a larger number of employees thanusually appear for the shapeup, it would pass the word of this requirement to thoseemployed and urge them to bring in their friends and would also notify otherson the seniority list by word of mouth or by letter of the opportunity for securingwork.Seniority began with the date of a man's first employment by the Companyand lasted until the Company and Union agreed upon a new seniority list in whichthe old seniority list would be brought up to date by the elimination of those whohad died, left the community, or failed to work, etc.Respondent Company hada rule whereby an employee was dropped from its payroll records after. failing towork during a 90-day period, but this apparently did not affect the man's stand-ing on the seniority list until the compilation of the new list which occurred onlyat irregular intervals.The Galvez Street and Harahan operations each had itsown separate and distinct seniority list although as late as about October 25, therehad been negotiations between the Respondent Company and Union over the possi-bility of creating one seniority list applicable for both operations.The Companyapparently favored separate seniority lists for each operation.On November 17, a dispute arose between the Union and Company at the GalvezStreet operation regarding the pallet loads which closed down that operation until8 a. m., November 29, when the men returned to work on the dock.Soon after the dispute began on November 17, Andrew Nelson, local unionpresident, Lee Brown, local union vice president and committeeman and Peter Shep-pard, local union second vice president and committeeman, drove to Harahan wherethey met with the membership of the Union at that operation and explained aboutthe dispute and shutdown at Galvez Street.There was some talk about the Harahanemployees assisting those at Galvez Street during the shutdown.There is testimonyin the record, which was denied, that Brown, Sheppard, and Nelson requested theHarahan employees to walk out in sympathy with the Galvez Street employees.In addition, all the testimony proved that the meeting at Harahan ended with theagreement that the Harahan employees would continue working at least until thefollowing Monday in the hopes that the Galvez Street dispute would be settled bythat time and that,prior to that Monday, Nelson would confer with the repre-sentatives from Harahan again as to what assistance the Harahan employees couldrender.Mitchell Pierce, the Charging Party here,as well as a union committeeman forHarahan, conferred with Nelson, Brown, and Sheppard over the weekend priorto the Monday in question at which time all of these union officials instructedhim that it would be all right for the Harahan employees to continue working atHarahan.This testimony was corroborated by the fact that Lee Hardin, a fore-man at Harahan,also conferred with Nelson as to what the Harahan men shoulddo and was also told by Nelson to tell the Harahan men to go on working atHarahan.Hardin received the same reply from both Brown and Sheppard at orduring this same period.Hence there was no interruption of work at Harahanthroughout the whole period in question obviously with the consent and approval.of the responsible union officials.2All dates herein are in the year 1955unlessotherwise specified.3Although not specified in the letter of notification, the first 4 named wereemployeesat Galvez Street while the last 2 worked at Harahan. This distinction had beennoticedby Frank P. Mooney, Company's vice president and general manager. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDAs noted heretofore, the Galvez Street operation reopened on November 29,at 8 a.m.,when the employees reported back to work.During the shutdownconsiderablework had accumulated at Galvez Street so that on November 29,the company foreman ordered the Harahan foreman to send a number of theHarahan employees to Galvez-Street for work on November 30.As ordered, about 10 Harahan employees reported at Galvez Street for employ-ment on November 30. In the shapeup the Galvez Street employees first wentup the steps past the timekeeper's window in their order of seniority and werehired.They were followed up the steps by the Harahan employees in their orderof seniority.As the Harahan employees got to the timekeeper's window to be hired,the union committeeconsistingof Brown,- Sheppard, Thomas, and Vidros whowere standing opposite the timekeeper's window with Foreman Blanchard informed.the timekeeper and Blanchard that the Galvez Street employees would not workwith the Harahan employees.4Upon hearing the committee state that the GalvezStreetmen would not work with the Harahan men, the timekeeper, without anyobjections from Blanchard, merely closed his record book and ceased hiring moreemployees although the oral testimony was that he was under instructions to hireasmanymen as appeared.5The Harahan men were not employed.Herbert Thomas, who had established seniority at Galvez Street although he hadbeen working at Harahan just previously, approached the union committee afterhaving been refused employment and informed the committee that he had not beenworking at Harahan during this labor dispute at Galvez Street.The committeeunanimously decided after consultation that Herbert Thomas was eligible for em-ployment at Galvez Street and so informed Foreman Blanchard.At the same timethe committee also notified Blanchard that L. Thomas, who also had establishedseniority at Galvez Street, was eligible for employment.BeginningDecember 1,Herbert Thomas worked steadily at Galvez Street.L. Thomas was not employedas he failed to shape up for work.Robert L. Howard, another Harahan employee, was present during the discus-sion between Herbert Thomas and the unioncommittee.After the committeecleared Thomas for employment at Galvez Street, Howard testified that he also in-formed the committee that he had not been working at Harahan during the strikeand asked for clearance so he could work at Galvez Street.The committee ex-pressed its doubts as to whether they could clear Howard for employment but toldhim to report the next morning when it was decided that he was not to be cleared.Unlike Thomas, Howard had no established seniority at Galvez StreetsAfter the committed-.had informed Blanchard that Herbert Thomas was. clearedfor employment at Galvez Street, Thomas again saw Blanchard and asked for employ-ment but was told that he, Blanchard, had all the "men he needed for that day."Thomas began work at Galvez Street the following day and worked steadily there-after, however.In a telephone conversation with Mooney in regard to the trouble at GalvezStreet on December 1 or 2, Nelson contended that the Company should havenotifiedthe menon the Galvez Street seniority list, even though they had not worked atGalvez Street the past 6 months, before the Company hired men whowere not onthe seniority list.Another meeting between the parties was held on December 4 or5, in which seniority at GalvezStreetwas the subject underdiscussion.Finally, onor about December 13, Mooney and Nelson agreed that thosemen ontheGalvezStreet seniority list would be notified of the increased work at Galvez Street by boththe Company and the Union.On December 13, letters notifyingmen on that4Mitchell Pierce testified that he heard the committee state that the Galyez Streetemployees would not work with a Harahan man because the Harahan men had not sup-ported them during their strike.One other witness, Henry Bryant, testified that at thetime the timekeeper ceased hiring, "one of the fellows ahead of me say they wouldn'tlet us work because we wouldn't walk out with them on this strike." Other than thesetwo witnesses all the witnesses at the hearing were positive in their testimony that thecommittee merely threatened that the Galvez Street employees would not work with theHarahan employees without giving any reason therefor or else these witnesses heardnothing.The Trial Examiner believes that Pierce and Bryant were mistaken in theirtestimony.5The record fails to disclose how many- men Respondent Company, employed on N oven-1-her 30, or the number of jobs the Respondent Company had posted on its bulletin boardthe previous night.-6 Although Howard testified as a witness for the General, Counsel;' the Trial Examineris unable to find his name on the Respondent Company's payroll record. WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL 207 357seniority list of work opportunities at Galvez Street were mailed over the signatureof Superintendent Stumpf.The next time a Harahan man attempted to secure employment at Galvez Streetwas on or about December 7, when Mitchell Pierce 7 (who had been unsuccessfulin securing employment on November 30) appeared again for work at GalvezStreet and was employed despite the fact that the committee again stated that theGalvez Street men would not work with him. Respondent Company put Pierce towork sweeping the dock.About 10 a. m., the committee told Foreman Blanchardthat the Galvez Street employees would not work with Pierce and then informedPierce that he would have to be knocked off, "until we get this thing settled."Blanchard told Pierce that he was being laid off at the demand of the committee andnot of the Company. Pierce was thereupon laid off and worked no more that day.On December 14 a gang of Harahan employees again applied for work at GalvezStreet.This time they were employed and put to work as a separate gang with twoGalvez Street employees operating the lift machines for them.Shortly after thework began, the union committee refused to permit Galvez Street employees, South-ern Newton, and Morgan Peets, to operate the lift machines for the Harahan gang.When these two named employees ceased driving for the Harahan gang, ForemanBlanchard replaced them with Harahan employee, James Mackie, who had notqualified as a lift driver in accordance with the labor agreement covering the GalvezStreet operations. , Although the union committee protested the use of Mackie asan operator of the lift truck, Blanchard retained him in that position and the gangfrom Harahan worked throughout the day and have worked thereafter without in-cident.Since that incident Harahan employees have been hired at Galvez Street and haveworked without incident or interruption.B. Conclusions1.8 (a) (3)and 8 (b) (2)Section 8(a) (3) makes it an unfair labor practice for any employer:by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labororganization. .. .Section 8(b) (2) of the Act provides that it shallbe an unfair labor practice fora labor organization or its agents: "(2) to cause or attempt to cause an employer todiscriminate against an employee in violation of subsection(a) (3). .At page 103 of the Twentieth Annual Report of the National Labor RelationsBoard, the law is set forth as follows:The Board had occasion during the past year to point out that, in order to violateSection 8 (b) (2), discrimination in employment caused by a union must en-courage or discourage union membership within the meaning of Section 8(a) (3).It is now well established that an employer may discriminate among his em-ployees so long as the reason or purpose for that discrimination is not "to encourageor discourage membership in any labor organization."TheRadio Officers'case,347 U.S. 17, makes it clear that such encouragement ordiscouragement may be inferred when such is the"natural and forseeable" con-sequence of the discrimination involved.,But, under the facts of the instant case, what were, or are,the "natural and forsee-able consequences"of the Company's silent acquiescence in the Union's threat notto work with the union men from Harahan so far as union membership is con-cerned?Did it encourage such membership?Discourage such membership? Both?Or neither?The discrimination was practiced by local union men upon fellow unionmen of the same local union.Union membership, as such, was not in question, asboth factions were,in fact, members of the same union local. In fact, regardingencouragement or discouragement of union membership there seems to be no"natural or forseeable consequences"of the discrimination practiced here.At least,none so natural and forseeable as to permit the drawing of an inference one way oranother.Pierce, apparently, had been hired originally at Galvez Street but had transferred hisseniority to Harahan, thereafter. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, there is in this record,not one scintillaof evidence that the Re-spondent Company here was motivated for or againstunionmembership in itsacquiescence to the threat of the Galvez Street union members.The record isdevoid of any evidence that the Company engaged in interference, restraint, orcoercion in any way, shape, or form. In fact, the evidence makes it very clearthat the only motivation the Company had was to work as big a crew as possibleon November 30, and thereafter, in an effort to move the extra cargo which hadaccumulated during the Galvez Street labor dispute of November 17-28. So faras discernible, when faced with the alternative of working fifty-odd union membersfrom Galvez Street who were experienced longshoremen or else of working 10unionmembers from Harahan who were inexperienced longshoremen, the Com-pany naturally and forseeably decided to work the larger and the more experiencedgroup of union members instead of the smaller number of inexperienced membersof the same union.Thus, the Respondent Company's decision seems to have beendictated purely by economic realism-not by any union animus. It appears thattheRespondent Company, at least, acquiesced in the discrimination without theslightest intent or desire to either encourage or discourage union membership asitssole apparent consideration was to move the accumulated freight as best' itcould under the existing circumstances.Thus, unless there is something else in this picture, it appears that the chargeagainst the Company of violating Section 8 (a) (3) of the Act must be dismissedbecause of the lack of purpose or intent to encourage or discourage union mem-bership.Apparently the General Counsel himself concurred in the above conclusion, forin his pleading he alleged that the Respondent Union demanded that the RespondentEmployer refrain from hiring or working the employees involved here "becauseof its knowledge and belief that the employees [involved here] refused. to engagein a work stoppage or a strike against Respondent Employer while employed atRespondent Employer's Harahan warehouse operations in November 1955, in supportof a strike by Respondent Union against Respondent Employer."However, the General Counsel's evidence at the hearing did not prove the above-quoted allegation.The facts show that on or about November 17 there was sometalk or suggestion by union officers that the Harahan union members assist theGalvez Street union members in the Galvez Street dispute with Respondent Com-pany by stopping work at Harahan. But, that same proof further showed withoutcontradiction that on the Saturday following November 17, these same union officialsunanimously concurred in the decision that the Harahan union members shouldcontinue to work at Harahan despite the dispute at Galvez Street.The testimonyof the Charging Party himself confirmed this.At the hearing the Charging Party, Mitchell Pierce, testified that, as the Harahanmen started to register for work with the timekeeper at Galvez Street on November30, the union committee standing nearby stated that the Galvez employees wouldnot work with the Harahan men because, "you all refused to walk out when wehad the walkout down here."No one else so testified except for witness Bryant,who testified that at the time the timekeeper ceased hiring that morning, "one ofthe fellows ahead of me say that they wouldn't let us work because we wouldn'twalk -out with them on this strike."To the contrary, the company witnesses andthe union witnesses alike wereunanimousthat all the union committee said onthatmorning was that the Galvez Street employees would not work with theHarahan men-without giving any reason therefor.The testimony of the Com-pany in this regard is confirmed by a memorandum. written on December 5, bySuperintendent Stumpf, wherein he stated:Iwas able to determine through the grapevine their reason for this action isdue to the fact that the Harahan men refused to stop work during the timethe Galvez Streetmen were onstrike.Thus, contrary to the testimony of Pierce, it appears to be quite certain in theTrial Examiner's mind, that the Union gaveno reasonfor their action at the timethey refused to work with the Harahanmen onNovember 30.This raises the question as to why, in fact, the Galvez Street men did refuse towork with those from Harahan-because the Harahan employees refused to walkout on November 17, or for some otherreason.continuedto work at Harahan withthe unanimousapproval of all the union officersduring the labor dispute at Galvez Street.This wouldseem to eliminatethe verybasis for the General Counsel's contention that the Union'sactionofNovember30,was in retaliation againstsuchcontinuedworking,unless one can believe thatA WAREHOUSE&DISTRIBUTIONWORKERS' UNION LOCAL 207 359the union officials would publicly state that they concurred in the men's decisionto continue work at Harahan while secretly planning to retaliate later against them.While, no doubt, that is perfectly possible, still, such double dealing would hardlyappear probable, even in the absence of some other explanation for the action ofNovember 30.However, the Union advanced another explanation.As late as October 25, theUnion and the Company had been in negotiations regarding the formulation of asingle seniority list applicable to both the Galvez Street and the Harahan opera-tions to replace the existing individual seniority lists for each operation.TheCompany appeared to, be in favor of the individual seniority lists.Although, asdiscussed above, on November 30, the union committee gave no reason why theGalvez Street employees would not work with their fellow unionists from Harahan,in the very first telephone conversation between Vice President Mooney of Re-spondent Company and President Nelson of Respondent Union over the existingsituation at Galvez Street a day or two after the November 30 incident, Nelsonbrought up the question of hiring according to seniority at Galvez Street on No-vember 30.Nelson maintained at that time that the attempt to hire the Harahanemployees was a breach of the Galvez Street labor agreement in regard to seniority.The contract in existence at Galvez Street at this time provided in Section 3 thereofthat: "Employment shall be by seniority."and subsection (e) thereof readsas follows: "When, for any reason, the working force shall be increased, the em-ployees shall return to work in the order of their seniority." Section 3 also pro-vided that seniority should be applied in promotions and to the filling of newpositions.On December 4 or 5, the union committee had a short discussion regarding theseniority rights under the contract with the foreman or the superintendent at GalvezStreet.Finally, in accordance with an agreement made between Mooney andNelson, letters over the signature of Superintendent Stumpf were sent out underdate of December 13 to the men still listed on the Galvez Street seniority listnotifying them of the existence of work opportunities at the Galvez Street operation.On December 14, and thereafter, the Union made no objection to the Harahanemployees working at Galvez Street.Thus, the timing of the whole episode makesitappear that the trouble at Galvez Street from November 30 to December 14was premised on a dispute as to the interpretation of the existing seniority rulesof the contract in effect and not on any attempt to encourage or discourage unionmembership.Furthermore, the General Counsel brought out two episodes for the apparent pur-pose of proving that the Galvez Street employees refused to work with the Harahanemployees because of the fact that they did not walk out at Harahan in support of theUnion in their labor dispute with the Company on November 17. On November30, after having been refused employment with the rest of the Harahan employees,one Herbert Thomas went to the union committee, informed them that he had notworked at Harahan during the November 17-28 dispute at Galvez Street and askedfor clearance from the Union so that he could work at Galvez Street. Thomas hadestablished seniority at Galvez Street as well as at Harahan.The committee promptlycleared Thomasand sonotified the Company. Thereafter, Thomas worked at GalvezStreet without objection by the Union.At the same time employee Howard, who hadheard the conversation between Thomas and the union committee, also informed thecommitteethat he, Howard, had not been working at Harahan during the earlier dis-pute at Galvez Street.However, Howard had no previously established seniority atGalvez Street. He was refused clearance by the'same union committee.The differ-encein these rulings in the Thomas and Howard cases by the union committee con-firms the contention that the dispute of November 30, revolved around seniority,rather than upon any attempt to encourage or discourageunionmembership.The other episode pointed to by the General Counsel was that of December 7,when the union committee at Galvez Street forced the Respondent Company tolay off Mitchell Pierce.However, this episode does not help the General Counsel'scontention for theunion committeecontended that Pierce had previously andvoluntarilyrenouncedhis seniority rights at GalvezStreet infavor of seniority rightsat Harahan.Consequently, the TrialExaminer is convincedand, therefore, finds:(1)That the basis for the dispute at GalvezStreeton November 30, was overthe interpretation of the seniority provisionof the existingcontract and theright ofholders of seniority at Galvez Streetto notice of the existenceof work opportunitiesat Galvez Street prior to the hiringof newcomers.(2) The object of the Union's action aswell as the action of the Company on No-vember 30, wasnot to encourageor todiscourage membershipin the Union.L 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, the essential element of encouragement or discouragement of union mem-bership is lacking in both the charge against the Respondent Company and againstthe Respondent Union. In the absence of proof of that essential element, the TrialExaminer must dismiss the complaint so far as it alleges violation of Section 8 (a)(3) and 8 (b) (2) of the Act .8As previously noted, there is not one iota of evidence in this record tending toprove that the Company interfered with, restrained, or coerced its employees in theexercise of the rights guaranteed to them by Section 7 of the Act.Therefore, theTrial Examiner must dismiss the allegation that the Company violated Section 8 (a)(1) of the Act.So far as the proof that the Union violated Section 8 (b) (1) (A) of the Act, thereis the testimony of Mitchell Pierce, noted above, and denied by the union witnesses,that the committee stated that they were retaliating against the Harahan employeesbecause the Harahan union members failed to go on strike in support of the Union'slabor dispute with Respondent Employer at Galvez Street on November 17.TheTrial Examiner has found above from the unanimous testimony of both company wit-nesses produced by the General Counsel and the union witnesses cross-examined bythe General Counsel that this statement was not, in fact, made by the union com-mittee.Furthermore, the facts, as above found, prove that the discrimination wascaused not by a desire by the Union to retaliate against the Harahan employees, but inan attempt to clarify the seniority provisions of the existing labor agreement at GalvezStreet and, further, that as soon as the interpretation was settled, there was no furtherdiscrimination against the Harahan employees. In this state of the record, evenassuming that the remark had been made in the hearing of Pierce by the unioncommittee, the Trial Examiner would have to find the statement to be no more thanan isolated incident insufficient to require the entry of an order against this Respond-ent of having violated Section 8 (b) (1) (A).Therefore, the Trial Examiner will recommend that this complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Warehouse & Distribution Workers' Union, Local 207 of the InternationalLongshoremen's and Warehousemen's Union, is a labor organization within themeaning of Section 2 (5) of the Act.2.Waterway Terminals Corporation is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.3.NeitherWarehouse & Distribution Workers' Union, Local 207 of the Inter-national Longshoremen's andWarehousemen's Union, nor Waterway TerminalsCorporation has engaged in any unfair labor practice within the meaning of the Act.[Recommendations omitted from publication.]8Local Union No. 6281 U.M.TV.,100 NLRB 392.Red Ball Motor Freight,Inc. andLodge 1255, International As-sociation of Machinists, AFL-CIO, Petitioner.Case No. 16-RC-2057.June 26, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. Howard Stark, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer'srequest for oral argument is denied inasmuch as the record and briefsadequately present the issues.118 NLRB No. 40.A